               Case 19-12153-KBO               Doc 789-1        Filed 09/01/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                Case No. 19-12153 (KBO)

                  Debtors.                                      (Jointly Administered)

                                                                Objection Deadline: Sept. 14, 2021 at 4:00 p.m. (ET)
                                                                Hearing Date: Sept. 21, 2021 at 10:00 a.m. (ET)

    NOTICE OF FOURTH MOTION OF CHAPTER 7 TRUSTEE, GEORGE L. MILLER,
              FOR ORDER FURTHER EXTENDING THE PERIOD WITHIN
              WHICH TRUSTEE MAY REMOVE ACTIONS PURSUANT TO
      28 U.S.C. § 1452 AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 9027

TO:      (a) the Office of the United States Trustee for the District of Delaware; (b)
         counsel to the Prepetition Agent; (c) counsel to the Subordinated Term Loan
         Agent; and (d) all parties that have requested notice pursuant to Bankruptcy Rule
         2002.
                 PLEASE TAKE NOTICE that on September 1, 2021, George L. Miller, chapter

7 trustee (the “Trustee”), to the estates of the above-captioned debtors, filed the Fourth Motion of

Chapter 7 Trustee, George L. Miller, for Order Further Extending the Period Within Which the

Trustee May Remove Actions Pursuant to 28 U.S.C. § 1452 and Federal Rule of Bankruptcy

Procedure 9027 (the “Motion”), with the United States Bankruptcy Court for the District of

Delaware, 824 North Market Street, Wilmington, Delaware 19801 (the “Bankruptcy Court”). A

copy of the Motion is attached hereto.

                  PLEASE TAKE FURTHER NOTICE that any response or objection to the

relief sought in the Motion must be filed with the Bankruptcy Court on or before September 14,

2021, at 4:00 p.m. prevailing Eastern Time.



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).


DOCS_DE:235831.1 57095/001
               Case 19-12153-KBO       Doc 789-1     Filed 09/01/21     Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) counsel to the Chapter 7 Trustee, Pachulski

Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE

19899-8705 (Courier 19801), Attn: Bradford J. Sandler (bsandler@pszjlaw.com), Colin R.

Robinson (crobinson@pszjlaw.com), and Peter J. Keane (pkeane@pszjlaw.com); (ii) counsel to

the Debtors: Polsinelli PC, 222 Delaware Avenue, Suite 1101, Wilmington, DE 19801, Attn:

Christopher A. Ward (cward@polsinelli.com); and (iii) the Office of the United States Trustee,

J. Caleb Boggs Federal Building, 844 N. King Street, Suite 2207, Lock Box 35, Wilmington, DE

19801, Attn: Linda J. Casey (linda.casey@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




DOCS_DE:235831.1 57095/001                  2
               Case 19-12153-KBO   Doc 789-1   Filed 09/01/21    Page 3 of 3




                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE APPLICATION HAS BEEN SCHEDULED VIA ZOOM

VIDEOCONFERENCE ON SEPTEMBER 21, 2021 AT 10:00 A.M. PREVAILING

EASTERN TIME BEFORE THE HONORABLE KAREN B. OWENS, UNITED STATES

BANKRUPTCY JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR THE

DISTRICT OF DELAWARE, 824 MARKET STREET, SIXTH FLOOR, COURTROOM NO.

3, WILMINGTON, DELAWARE 19801.


Dated: September 1, 2021               PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ Peter J. Keane
                                       Bradford J. Sandler (DE Bar No. 4142)
                                       Colin R. Robinson (DE Bar No. 5524)
                                       Peter J. Keane (DE Bar No. 5503)
                                       919 North Market Street, 17th Floor
                                       Wilmington, DE 19801
                                       Telephone: 302-652-4100
                                       Facsimile: 302-652-4400
                                       E-mail: bsandler@pszjlaw.com
                                                crobinson@pszjlaw.com
                                                pkeane@pszjlaw.com

                                       Counsel for George L. Miller, Chapter 7 Trustee




DOCS_DE:235831.1 57095/001             3
